Exhibit 99.2 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF SEPTEMBER, 2005 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing services to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED TO BE FILED before the end of the exclusivity period DATE PLAN OF REORGANIZATION FILED TO BE FILED before the end of the exclusivity period I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 11/2/2005 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Jordon A. Kroop Lawyer ORIGINALSIGNATUREOFPREPARER TITLE Jordan A. Kroop 11/2/2005 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 602-389-8600 ADDRESS: 7702 E Doubletree Ranch Rd., #300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS Operating Payroll Tax Total # # # Balance at Beginning of Period 4612611.63 4612611.63 RECEIPTS Cash Sales Accounts Receivable 516552.57 516552.57 Interest Income 433.15 433.15 Loans and Advances Sale of Assets Transfers from Other DIP Accounts Other(attach list) TOTAL RECEIPTS 516985.72 516985.72 DISBURSEMENTS Business - Ordinary Operations 620159.72 620159.72 Capitol Improvements Pre-Petition Debt Transfers to Other DIP Accounts Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 620159.72 620159.72 Balance at End of Month 4509437.63 4509437.63 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 620159.72 Less: Transfers to Other DIP Accounts Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 620159.72 Page 2 THREE-FIVE SYSTEMS, INC. TFS Corp 9/8 TFS Corp 9/30 TFS Corp Curr Income Statement Sales - US 5,148,736 5,183,736 35,000 Sales - Asia 61,250 61,250 0 Sales - China 151,121 151,121 0 Sales - Europe 10,709 10,709 0 Sales -Intercompany (147,572) (147,572) 0 Net Sales 5,224,245 5,259,245 35,000 Std COGS 4,469,151 4,486,651 17,500 % of Net Sales 85.5% 85.3% 50.0% Manufacturing Engineering 305,255 305,390 135 COS Allocations 440,402 440,402 0 Manufacturing Variances 1,253,490 1,244,742 (8,748) % of Net Sales 24.0% 23.7% -25.0% Transfer 1,806,785 1,806,785 0 Interco COGS (242,540) (242,540) 0 Total Cost of Sales 8,032,544 8,041,430 8,887 Gross Margin (2,808,298) (2,782,185) 26,113 % of Net Sales -53.8% -52.9% 74.6% Admin - CFO 1,098,617 1,246,987 148,371 Finance 3,233,985 1,150,968 (2,083,016) Internal Audit 77,365 77,365 0 HR 527,858 565,502 37,643 IR 427,360 430,210 2,850 China Admin 0 0 0 Swindon Admin 0 0 0 Redmond Admin 0 0 0 Penang Admin 0 0 0 Admin - CEO 2,061,965 2,649,199 587,233 SG&A Allocations 2,640,800 2,803,263 162,463 Total Admin 10,067,951 8,923,495 (1,144,456) % of Net Sales 192.7% 169.7% -3269.9% US Passive Sales 222,327 222,327 0 AVT Sales 159,064 159,064 0 Manila Sales 0 0 0 Redmond Sales 0 0 0 Penang Sales 0 0 0 China Passive Sales 0 0 0 Europe Passive Sales 0 0 0 Display Platform Manager 181,217 181,217 0 STD Product Sales 122,666 122,666 0 Inside Sales Reps 50,596 50,596 0 AVT Marketing 304,383 304,383 0 APP Eng/Mkt 197,125 197,125 0 STD Product Marketing 176,702 176,702 0 EMS Manager 305,600 415,909 110,310 Marketing 73,036 73,036 0 Total Sales 1,792,716 1,903,026 110,310 % of Net Sales 34.3% 36.2% 315.2% Total SG&A 11,860,667 10,826,521 (1,034,147) % of Net Sales 227.0% 205.9% -2954.7% THREE-FIVE SYSTEMS, INC. TFS Corp 9/8 TFS Corp 9/30 TFS Corp Curr Income Statement General R&D 0 0 0 Systems Design Engineering 0 0 0 Direct View Design Engineering 419,132 419,132 0 Engineering Allocation 150,404 150,404 0 Total Engineering and R&D 569,536 569,536 0 % of Net Sales 10.9% 10.8% 0.0% Impairment of Goodwill 12,902,588 12,902,588 0 Impairment of IP 934,170 934,170 0 Loss (Gain) on Sale of Assets 21,844,227 23,795,931 1,951,704 Amortization of Customer Lists/Distrib Rights 333,334 333,334 0 Total Operating Expenses 48,444,521 49,362,079 917,558 % of Net Sales 927.3% 938.6% 2621.6% Operating Income (51,252,819) (52,144,264) (891,444) % of Net Sales -981.1% -991.5% -2547.0% Interest Income 476,178 496,988 20,809 Interest Expense (21,359) (21,253) 106 Other Income 862,054 901,908 39,854 Interest & Other Inc/(Exp) 1,316,874 1,377,643 60,769 Transfer JV Minority Interest 0 0 0 Profit Before Tax (49,935,946) (50,766,621) (830,675) % of Net Sales -955.8% -965.3% -2373.4% Income Taxes 13,329 13,329 0 Net Income (49,949,275) (50,779,951) (830,675) THREE-FIVE SYSTEMS, INC. TFS Corp 9/8 TFS Corp 9/30 TFS Corp Curr Balance Sheet (Unaudited) ASSETS CASH AND CASH EQUIVALENT 4,613,612 4,522,037 (91,575) RESTRICTED CASH 600,000 600,000 0 ACCOUNTS RECEIVABLE PRE 1,673,016 1,502,282 (170,734) ACCOUNTS RECEIVABLE POST 0 7,917 7,917 ACCOUNTS RECEIVABLE-RTNS ALLOW (118,000) (83,000) 35,000 INTERCO RECEIVABLE-CORPORATE 0 0 0 INTERCO RECEIVABLE-TFS DI 1,997,189 1,997,189 0 INTERCO RECEIVABLE-REDMOND 13,069,356 13,073,059 3,703 DIP FUNDING - TFS EMS 320,000 320,000 0 INTERCO - TFS EMS POST FILING 325,607 365,486 39,880 INTERCO RECEIVABLE-SWINDON 0 (0) (0) INTERCO RECEIVABLE-BEIJING 0 0 0 INTERCO RECEIVABLE-MANILA 0 0 0 INTERCO RECEIVABLE-PENANG 192,262 192,262 0 INVENTORY 59,000 41,500 (17,500) INCOME TAXES RECEIVABLE 943 943 0 DEFERRED TAX ASSET - S/T 0 0 0 ASSETS HELD FOR SALE 5,743 5,743 0 OTHER CURRENT ASSETS 1,300,352 1,323,985 23,633 TOTAL CURRENT ASSETS 24,039,080 23,869,403 (169,677) PLANT, PROPERTY & EQUIPMENT 1,285,989 1,285,989 0 ACCUMULATED DEPRECIATION (1,263,820) (1,264,657) (837) NET FIXED ASSETS 22,169 21,331 (837) INTELLECTUAL PROPERTY 0 0 0 GOODWILL 0 0 0 LT INVESTMENTS 0 0 0 OTHER INVESTMENTS 0 0 0 OTHER ASSETS 2,137,293 2,142,918 5,625 INVESTMENT- III-V LTD. 0 0 0 INVESTMENT TFS DI 100 100 0 INVESTMENT - PACIFIC 0 0 0 INVESTMENT - CHINA 0 0 0 INVESTMENT - PENANG 1,454,807 1,454,807 0 INVESTMENT - REDMOND 0 0 0 DUE FROM CHINA 0 0 0 DUE FROM PACIFIC 0 0 0 DUE FROM ETMA 0 0 0 TOTAL ASSETS 27,653,448 27,488,559 (164,889) THREE-FIVE SYSTEMS, INC. TFS 9/8 TFS Corp 9/30 TFS Corp Curr Balance Sheet (Unaudited) LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,948,099 3,896,329 (51,770) ACCOUNTS PAYABLE POST 0 30,569 30,569 INTERCO PAYABLE-CORPORATE 0 0 0 INTERCO PAYABLE-REDMOND POST 0 1,691 1,691 INTERCO PAYABLE-SWINDON 0 0 0 INTERCO PAYABLE-BEIJING 0 0 0 INTERCO PAYABLE-MANILA 0 0 0 INTERCO PAYABLE-PENANG 47,069 47,069 0 OTHER ACCRUED LIABILITIES PRE 451,538 794,255 342,718 OTHER ACCRUED LIABILITIES POST 0 433,568 433,568 CUSTOMER DEPOSITS 0 0 0 DEFERRED REVENUES 46,194 0 (46,194) DEFERRED GAIN ST 544,619 544,619 0 INCOME TAXES PAYABLE 0 0 0 LOAN - WORKING CAP. LINE 0 0 0 SHORT TERM NOTE PAYABLE 0 0 0 SHORT TERM CAPITAL LEASE 0 0 0 CURRENT PORTION OF L/T DEBT 0 0 0 TOTAL CURRENT LIABILITIES 5,037,518 5,748,100 710,582 LONG TERM DEBT-LOC 0 0 0 LT NOTE PAYABLE 0 0 0 DEFERRED GAIN LT 1,815,396 1,770,011 (45,385) DEFERRED TAX LIABILITY - L/T 0 0 0 LONG TERM CAPITAL LEASE 0 0 0 OTHER LONG-TERM LIABILITIES 0 0 0 MINORITY INTEREST IN JV 0 0 0 TOTAL LONG-TERM LIABILITIES 1,815,396 1,770,011 (45,385) TOTAL LIABILITIES 6,852,915 7,518,111 665,197 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 219,958 0 TREASURY STOCK (1,170,526) (1,170,526) 0 ADDITIONAL PAID-IN CAPITAL 201,069,036 201,069,626 590 UNREALIZED GAIN AND LOSSES 0 0 0 STOCK SUBSCRIPTION - NOTE REC 0 0 0 INVESTMENT BY PARENT 0 0 0 STOCK ISSUE III-V LTD. 0 0 0 RETAINED EARNINGS-CURRENT (49,949,275) (50,779,951) (830,675) RETAINED EARNINGS-PRIOR (129,368,659) (129,368,659) 0 UMULATIVE TRANSLATION ADJ 0 0 0 TOTAL STOCKHOLDER'S EQUITY 20,800,534 19,970,448 (830,086) TOTAL LIABILITIES & EQUITY 27,653,448 27,488,559 (164,889) Case Number:2-05-BK-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable Less Amount Considered Uncollectible Net Accounts Receivable DUE FROM INSIDER Schedule Amount Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 2949711 2949711 Accumulated Depreciation -2921799 -837 -2922637 Net Equipment 27912 -837 0 27074 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable * 165,768 165,768 Taxes Payable 60 60 Notes Payable Professional Fees Payable 300,000 300,000 Secured Debt Other (attach list) Total Post-Petition Liabilities 465,828 465,828 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date Total Payments to Proffessionals Page 6 September 9-30 Cash Payments to Insiders Three-Five Systems, Inc. Trx# Trx Type Vendor Reason Payment# Date Cash PR JACK SALTICH Payroll Payroll Chk 9/22/2005 (12,977.13) PR ERIC HAEUSSLER Payroll Payroll Chk 9/22/2005 (9,247.20) PR CARL DERRINGTON Payroll Payroll Chk 9/22/2005 (2,134.62) 346409 PA DAVID C. MALMBERG Board of Directors 34493 9/26/2005 (500.00) 346398 PA DAVID P CHAVOUSTIE Board of Directors 34482 9/26/2005 (500.00) 346403 PA HENRY L. HIRVELA Board of Directors 34487 9/26/2005 (500.00) 346401 PA MURRAY GOLDMAN Board of Directors 34485 9/26/2005 (500.00) 346418 PA THOMAS H WERNER Board of Directors 34502 9/26/2005 (500.00) 346402 PA ERIC HAEUSSLER Employee Reimbursement 34486 9/26/2005 (39.99) 346402 PA ERIC HAEUSSLER Employee Reimbursement 34486 9/26/2005 (39.99) (26,938.93) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) We continued to use the accounts previously established by authority granted by the Bankruptcy Court. We set up a Debtor-in-Possession account with Bank of America in October and are working to transition all activity to this account. Current number of employees: 9 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached G What steps have been taken to remedy the problems which brought on the chapter 11 filing? Orderly appraisal of all claims and equity interests and orderly wind down of operations designed to maximize recoveries to all creditors and, if possible, equity holders. Identify any matters that are delaying the filing of a plan of reorganization: None. Page 7 September 9-30 Cash Disbursement/Receipt Detail Three-Five Systems, Inc. Trx# Vendor Reason Payment# Date Dr Amt Cr Amt NetNon-Cash Cash Pay/Rcpt Pre/Post 346328 CALENCE, INC. Clear Supplier Balance -454 9/14/2005 375 0 375.00 (375.00) Payment Pre 346328 CALENCE, INC. Clear Supplier Balance -454 9/14/2005 0 375 (375.00) 375.00 Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 5114.51 0 5,114.51 (5,114.51) Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 1879.54 0 1,879.54 (1,879.54) Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 1230.47 0 1,230.47 (1,230.47) Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 0 7883.73 (7,883.73) 7,883.73 Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 0 210.74 (210.74) 210.74 Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 0 -4.87 4.87 (4.87) Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 0 -3.18 3.18 (3.18) Payment Pre 346328 MICROTUNE GMBH&CO. KG Clear Supplier Balance -455 9/14/2005 -138.11 0 (138.11) 138.11 Payment Pre 346329 TFS ELECTRONIC MANUFACTURIN Forward Customer Payment 4308 9/14/2005 4969.5 0 4,969.50 (4,969.50) Payment Pre Misc Redmond ZBA Subsidiary Funding 9/14/2005 2499 2,499.00 (2,499.00) Payment Pre 346402 ERIC HAEUSSLER Employee Reimbursement 34486 9/26/2005 39.99 0 39.99 (39.99) Payment Pre 346402 ERIC HAEUSSLER Employee Reimbursement 34486 9/26/2005 39.99 0 39.99 (39.99) Payment Pre 346399 FIDELITY INSTITUTIONAL Benefit 34483 9/26/2005 5047.5 0 5,047.50 (5,047.50) Payment Pre 346400 GLOBAL CROSSING CONFERENCIN Utility 34484 9/26/2005 608.56 0 608.56 (608.56) Payment Pre 346404 HOPKINS PARKER & COMPANY, P Benefit 34488 9/26/2005 390 0 390.00 (390.00) Payment Pre 346405 HYATT LEGAL PLANS, INC Benefit 34489 9/26/2005 33 0 33.00 (33.00) Payment Pre 346410 KIM MCMANIMIE Employee Reimbursement 34494 9/26/2005 104.75 0 104.75 (104.75) Payment Pre 346411 NTT AMERICA, INC. Utility 34495 9/26/2005 5915.61 0 5,915.61 (5,915.61) Payment Pre 346419 NTT AMERICA, INC. Utility 34495 9/26/2005 -5915.61 0 (5,915.61) 5,915.61 Payment Pre 346413 QWEST Utility 34497 9/26/2005 103.5 0 103.50 (103.50) Payment Pre 346413 QWEST Utility 34497 9/26/2005 362.34 0 362.34 (362.34) Payment Pre 346413 QWEST Utility 34497 9/26/2005 268.73 0 268.73 (268.73) Payment Pre 346413 QWEST Utility 34497 9/26/2005 103.5 0 103.50 (103.50) Payment Pre 346413 QWEST Utility 34497 9/26/2005 339.42 0 339.42 (339.42) Payment Pre 346413 QWEST Utility 34497 9/26/2005 51.22 0 51.22 (51.22) Payment Pre 346414 QWEST Utility 34498 9/26/2005 1006.15 0 1,006.15 (1,006.15) Payment Pre 346414 QWEST Utility 34498 9/26/2005 1150 0 1,150.00 (1,150.00) Payment Pre 346407 REY LAXAMANA Employee Reimbursement 34491 9/26/2005 192.19 0 192.19 (192.19) Payment Pre 346416 T-MOBILE Utility 34500 9/26/2005 1867.49 0 1,867.49 (1,867.49) Payment Pre (19,176.82) Payment Total (19,176.82) Pre Total Misc FSA Funding Benefit 9/9/2005 314.10 314.10 (314.10) Payment Post Misc FSA Funding Benefit 9/13/2005 5.31 5.31 (5.31) Payment Post Misc Bank Charges Operating Expense 9/16/2005 935.65 935.65 (935.65) Payment Post Misc FSA Funding Benefit 9/19/2005 3,400.00 3,400.00 (3,400.00) Payment Post Misc FSA Funding Benefit 9/20/2005 158.80 158.80 (158.80) Payment Post Misc Payroll Operating Expense 9/20/2005 60,233.03 60,233.03 (60,233.03) Payment Post Misc Payroll Operating Expense 9/22/2005 41,221.86 41,221.86 (41,221.86) Payment Post Misc Redmond Payroll Subsidiary Funding 9/22/2005 251,000.73 251,000.73 (251,000.73) Payment Post Misc FSA Funding Benefit 9/23/2005 224.42 224.42 (224.42) Payment Post Misc Redmond Payroll Subsidiary Funding 9/23/2005 91,556.13 91,556.13 (91,556.13) Payment Post 346396 AFLAC Benefit 34480 9/26/2005 522.7 0 522.70 (522.70) Payment Post 346409 DAVID C. MALMBERG Board of Directors 34493 9/26/2005 500 0 500.00 (500.00) Payment Post 346398 DAVID P CHAVOUSTIE Board of Directors 34482 9/26/2005 500 0 500.00 (500.00) Payment Post 346420 FIDELITY INVESTMENTS Benefit 4309 9/26/2005 15727.09 0 15,727.09 (15,727.09) Payment Post 346417 GARY WAYLEN Employee Reimbursement 34501 9/26/2005 608.9 0 608.90 (608.90) Payment Post 346403 HENRY L. HIRVELA Board of Directors 34487 9/26/2005 500 0 500.00 (500.00) Payment Post September 9-30 Cash Disbursement/Receipt Detail Three-Five Systems, Inc. Trx# Vendor Reason Payment# Date Dr Amt CrAmt Net/Non-Cash Cash Pay/Rcpt Pre/Post 346369 HQ GLOBAL WORKPLACES, INC. Building 34479 9/26/2005 20041.79 0 20,041.79 (20,041.79) Payment Post 346406 JOBBROKERS Temp/Consulting Help 34490 9/26/2005 756 0 756.00 (756.00) Payment Post 346410 KIM MCMANIMIE Employee Reimbursement 34494 9/26/2005 643.15 0 643.15 (643.15) Payment Post 346408 LINEARNET SYSTEMS CONSULTIN Temp/Consulting Help 34492 9/26/2005 6000 0 6,000.00 (6,000.00) Payment Post 346408 LINEARNET SYSTEMS CONSULTIN Temp/Consulting Help 34492 9/26/2005 4200 0 4,200.00 (4,200.00) Payment Post 346408 LINEARNET SYSTEMS CONSULTIN Temp/Consulting Help 34492 9/26/2005 1350 0 1,350.00 (1,350.00) Payment Post 346401 MURRAY GOLDMAN Board of Directors 34485 9/26/2005 500 0 500.00 (500.00) Payment Post 346397 PETER BONESIO Temp/Consulting Help 34481 9/26/2005 2310 0 2,310.00 (2,310.00) Payment Post 346415 ROBERT HALF MANAGEMENT Temp/Consulting Help 34499 9/26/2005 6300 0 6,300.00 (6,300.00) Payment Post 346412 RONDA N. PITMAN Employee Reimbursement 34496 9/26/2005 69.1 0 69.10 (69.10) Payment Post 346418 THOMAS H WERNER Board of Directors 34502 9/26/2005 500 0 500.00 (500.00) Payment Post Misc Bank Charges Operating Expense 9/26/2005 2,837.01 2,837.01 (2,837.01) Payment Post Misc Payroll Operating Expense 9/26/2005 -41,221.86 (41,221.86) 41,221.86 Payment Post Misc Redmond Payroll Subsidiary Funding 9/26/2005 -91,556.13 (91,556.13) 91,556.13 Payment Post 346440 ASCOM HASLER LEASING Utility 34503 9/27/2005 188.13 0 188.13 (188.13) Payment Post 346441 BLUE CROSS - BLUE SHIELD Benefit 34504 9/27/2005 27590.12 0 27,590.12 (27,590.12) Payment Post 346442 BLUE CROSS - BLUE SHIELD Benefit 34505 9/27/2005 60210.13 0 60,210.13 (60,210.13) Payment Post 346443 CANON BUSINESS SOLUTIONS Copier 34506 9/27/2005 2712.82 0 2,712.82 (2,712.82) Payment Post 346444 CENTENNIAL LEASING INC. Benefit 34507 9/27/2005 465.73 0 465.73 (465.73) Payment Post 346445 CONTACT BEHAVIORAL HEALTH S Benefit 34508 9/27/2005 350 0 350.00 (350.00) Payment Post 346446 DEL PRADO APARTMENTS Benefit 34509 9/27/2005 1043.45 0 1,043.45 (1,043.45) Payment Post 346447 DELTA DENTAL Benefit 34510 9/27/2005 680.02 0 680.02 (680.02) Payment Post 346447 DELTA DENTAL Benefit 34510 9/27/2005 426.16 0 426.16 (426.16) Payment Post 346447 DELTA DENTAL Benefit 34510 9/27/2005 13516.32 0 13,516.32 (13,516.32) Payment Post 346447 DELTA DENTAL Benefit 34510 9/27/2005 36.15 0 36.15 (36.15) Payment Post 346447 DELTA DENTAL Benefit 34510 9/27/2005 79.23 0 79.23 (79.23) Payment Post 346447 DELTA DENTAL Benefit 34510 9/27/2005 126.93 0 126.93 (126.93) Payment Post 346448 HARTFORD LIFE INSURANCE CO. Benefit 34511 9/27/2005 4361.9 0 4,361.90 (4,361.90) Payment Post 346425 PAPAGO PARAGON PARTNERS, LL Building 4310 9/27/2005 107336.04 0 107,336.04 (107,336.04) Payment Post Misc FSA Funding Benefit 9/27/2005 20.00 20.00 (20.00) Payment Post Misc Payroll Operating Expense 9/27/2005 1,510.42 1,510.42 (1,510.42) Payment Post Misc FSA Funding Benefit 9/28/2005 7.00 7.00 (7.00) Payment Post Misc FSA Funding Benefit 9/30/2005 184.57 184.57 (184.57) Payment Post (600,982.90) Payment Total Misc 35Other Customer Payment 9/12/2005 4.13 (4.13) 4.13 Receipt Post Misc 35Other Customer Payment 9/12/2005 23.36 (23.36) 23.36 Receipt Post Misc 35Other Customer Payment 9/12/2005 50.00 (50.00) 50.00 Receipt Post Misc 35Other Customer Payment 9/12/2005 50.00 (50.00) 50.00 Receipt Post Misc Brillian Customer Payment 9/12/2005 16,500.00 (16,500.00) 16,500.00 Receipt Post Misc Brillian Customer Payment 9/12/2005 61,591.52 (61,591.52) 61,591.52 Receipt Post Misc Lifescan Customer Payment 9/13/2005 862.50 (862.50) 862.50 Receipt Post Misc Red Post Subsidiary Funding 9/13/2005 287,679.28 (287,679.28) 287,679.28 Receipt Post Misc Variannh Customer Payment 9/13/2005 200.00 (200.00) 200.00 Receipt Post Misc Redmond Customer Payment Forward Customer Payment 4,969.50 (4,969.50) 4,969.50 Receipt Post Misc Red Post Customer Payment 9/15/2005 37,203.42 (37,203.42) 37,203.42 Receipt Post Misc Red Post Customer Payment 9/15/2005 724.02 (724.02) 724.02 Receipt Post Misc Arrowco Customer Payment 9/19/2005 15,015.00 (15,015.00) 15,015.00 Receipt Post Misc Red Post Subsidiary Funding 9/19/2005 692.02 (692.02) 692.02 Receipt Post Misc CD Interest Earned Income 9/23/2005 433.15 (433.15) 433.15 Receipt Post September 9-30 Cash Disbursement/Receipt Detail Three-Five Systems, Inc. Trx# Vendor Reason Payment# Date Dr
